Citation Nr: 1757790	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of the discontinuance of the Veteran's disability compensation benefits from June [REDACTED], 2009, to January [REDACTED], 2010, based on fugitive felon status.

2.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $19,074.53.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served in the United States Army from September 1990 to July 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Los Angeles, California.

This claim was previously remanded in January 2014, and in the interest of keeping the Veteran updated as to the procedural posture of the claim, the Introduction, in relevant part, is incorporated herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For background purposes, the Veteran was initially informed in Janaury 2010 that VA had received information that he was a "fugitive felon" due to an outstanding warrant.  Given such, VA notified the Veteran and his beneficiary that it was prohibited based on Section 505 of Public Law 107-103 from paying him VA benefits, and that he had 60 days to clear the warrant before any VA action occurred.  The Veteran responded and submitted evidence from the State of California's, Department of Corrections and Rehabilitation that the warrant had been cleared and canceled on January [REDACTED], 2010.  Subsequently, VA in November 2010, informed the Veteran and his beneficiary that he had an overpayment because his warrant was outstanding from June [REDACTED], 2009, to January [REDACTED], 2010. 

In response to the overpayment, the Veteran essentially asserts that he did not satisfy the regulatory definition of a "fugitive felon" in connection with the warrant issued, and argues that the creation of the debt, an overpayment from June [REDACTED], 2009, to January [REDACTED], 2010, was improper.  Alternatively, he is seeking waiver of the overpayment. 

According to VA regulations, in order for the Veteran to meet the definition of a "fugitive felon," the evidence of record must demonstrate that he "is fleeing to avoid prosecution, custody or confinement for a felony and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony."  See Public Law 107-103, Section 505; see January [REDACTED], 2010 VA letter to Veteran.

Notably, the RO received notice from the VA Office of the Inspector General that a warrant had been issued on June [REDACTED], 2009, by authorities in Sacramento, California.  This notice indicates that the offense was "obstructing justice."  It was unclear from this document whether this was the underlying offense on which he was convicted and placed on parole on January [REDACTED], 2009, or whether this was the offense that violated the conditions of the Veteran's parole.  Regardless, there was no indication that obstructing justice was a misdemeanor or a felony according to Federal or State law.

According to a January [REDACTED], 2010 Charge Report, the offenses committed by the Veteran were listed as "absconding parole supervision" and "failure to follow instructions."  A statement contained within the Charge Report demonstrated that the Veteran had been "re-directed" to Proposition 36 for a second time on January [REDACTED], 2009.  Apparently, Proposition 36 is a parole program instituted by the State of California whereby non-violent drug offenders are placed in treatment/rehabilitation programs in lieu of incarceration.  The author of the January [REDACTED], 2010 Charge Report indicated that the Veteran failed to appear for his Proposition 36 treatment/rehabilitation program and, thus, his parole was suspended and the June [REDACTED], 2009 warrant (2090619332) was issued.  The Veteran was apparently arrested on January [REDACTED], 2010 by the Hesperia Sheriff's Department pursuant to this warrant.  The conviction leading to the January [REDACTED], 2009 "re-direction" to Proposition 36 was not discussed in the Charge Report.

According to an undated Certificate of Discharge from the California Department of Corrections and Rehabilitation, as of November [REDACTED], 2009, the Veteran had been discharged on "all existing felony commitments."  There was no indication from the certificate that the Veteran's "re-direction" to Proposition 36 treatment on January [REDACTED], 2009, had been pursuant to a felony conviction. 

In January 2014, the Board found that the evidence of record did not include evidence addressing the nature of the offense for which the Veteran was convicted and placed on parole ("re-directed" under Proposition 36) on January [REDACTED], 2009, beyond the general knowledge that it was a non-violent drug-related offense.  As such, the Board remanded for further development in order to ascertain whether the underlying offense was a misdemeanor or a felony under Federal or State law.  

Additionally, the Board found that there remains a question as when the June [REDACTED], 2009 warrant for the Veteran's arrest was resolved with the California authorities.  As discussed above, the Veteran submitted an undated Certificate of Discharge from the California Department of Corrections and Rehabilitation showing that he had been discharged of all existing felony obligations as of November [REDACTED], 2009.  However, the Veteran also submitted another document from the California Department of Corrections and Rehabilitation, dated on February 23, 2010, showing that the June [REDACTED], 2009 warrant was cancelled on January [REDACTED], 2010.  

Specifically, in January 2014 the Board directed the RO to request information from the necessary authorities, including, the California Department of Corrections and Rehabilitation, the California Division of Adult Parole Operations, and the California Division of Parole and Community Services, in order to obtain evidence regarding whether the Veteran's parole on January [REDACTED], 2009, was ordered consequent to a misdemeanor or a felony conviction.  In addition, the Board requested that these authorities indicate what date the June [REDACTED], 2009 warrant was resolved, to include an explanation regarding the significance of the Certificate of Discharge from the California Department of Corrections and Rehabilitation showing that the Veteran had been discharged of all existing felony obligations as of November [REDACTED], 2009, and the significance of the document from the California Department of Corrections and Rehabilitation, dated on February 23, 2010, showing that the June [REDACTED], 2009 warrant was cancelled on January [REDACTED], 2010.  

Accordingly, on remand the RO requested information from the named authorities.  In pertinent part, the California Division of Parole and Community Services; replied with a handwritten response indicating that the VA needed to request information from [REDACTED].  The Board notes that there is no record of the RO following up with this suggested contact, and as such, there has not been substantial compliance with the directive to request information from the necessary authorities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, remand is required.  Id.  

The Board observes that a February 2017 phone call to the California Department of Corrections and Rehabilitation revealed that the Veteran was incarcerated from March [REDACTED], 2007 to July [REDACTED], 2008, and from January [REDACTED], 2010 through February [REDACTED], 2010.  The Veteran was set on parole February [REDACTED], 2010, and discharged on February [REDACTED], 2011.  This information may be helpful to the RO in determining the appropriate authorities to contact in requesting information as to the Veteran's underlying offense for which he was paroled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate entity to obtain any available documents (to include, but not limited to, the warrant ([REDACTED]) and affidavit) related to the offense for which the Veteran was paroled in 2009, including, [REDACTED], in order to obtain evidence demonstrating:

(a)  Whether the Veteran's parole (re-direction to rehabilitation/treatment under Proposition 36) on January [REDACTED], 2009, was ordered consequent to a misdemeanor or a felony conviction; AND

(b)  Upon what date the June [REDACTED], 2009 warrant was resolved, to include an explanation regarding the significance of the Certificate of Discharge from the California Department of Corrections and Rehabilitation showing that he had been discharged of all existing felony obligations as of November [REDACTED], 2009, and the significance of the document from the California Department of Corrections and Rehabilitation, dated on February 23, 2010, showing that the June [REDACTED], 2009 warrant was cancelled on January [REDACTED], 2010.

All actions to obtain the responsive evidence should be documented fully in the claims file.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated. 

If any benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


